Citation Nr: 1221328	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability, to include as secondary to service-connected left knee disability.


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel









INTRODUCTION

The Veteran served on active duty from March 1980 to April 1984, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In connection with his appeal, the Veteran requested and was scheduled for a hearing before a Decision Review Officer.  In August 2010, prior to the hearing, the Veteran withdrew his request. 

The issue of entitlement to service connection for a back disability, to include as secondary to service-connected left knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In June 2003, the RO denied the claim for service connection for a back condition, to include as secondary to service-connected left knee internal derangement; left knee complex lateral meniscus tear; lateral meniscus debridement; left lateral knee instability; degenerative osteoarthritis.

2. Some of the evidence received since June 2003, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.




CONCLUSIONS OF LAW

1. The June 2003 rating decision that denied service connection for a back condition is final.  38 U.S.C.A. § 7105(b),(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2011).

2. New and material evidence has been received, and the claim for service connection for a back disability, to include as secondary to service-connected left knee disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that VA compliance is sufficient to permit review of the petition to reopen for entitlement to service connection for a back disability, to include as secondary to service-connected left knee disability, which is remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petition to reopen, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness); See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A June 2003 rating decision denied service connection because the evidence did not show that the Veteran's back condition was related to his service-connected left knee disability, or that the Veteran's back condition existed during service.  In addition, the RO determined that the evidence of record did not show that the Veteran suffered from any back pathology at that time.  This decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

 In October 2006, the Veteran sought to reopen his claim.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final RO rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final RO rating decision is new and material within the meaning of 
38 C.F.R. § 3.156(a). 

The evidence associated with the Veteran's claims file subsequent to the June 2003 rating decision includes, but is not limited to, VA treatment records, private medical records, and statements of the Veteran.  As noted, the Veteran's claim was previously denied in part because there was no evidence of a current disability and no evidence of a connection between a back condition and the Veteran's service-connected left knee disability.  A November 2005 VA treatment record shows that the Veteran sought treatment for low back pain after reportedly falling at work.  A November 2005 radiology record from the State Insurance Fund Corporation shows an impression of lumbar spondylosis and that the Veteran reported having chronic lower back pain since falling down at work.  A December 2005 private magnetic resonance examination of the lumbar spine shows an impression of degenerative changes in the lumbar spine; left paracentral disk herniation, with severe compression of the thecal sac at L4-L5; left paracentral disk herniation with moderate to severe compression at L5-S1; and minimal bulging annulus at L1-L2, and L2-L3.  In an October 2006 written statement, the Veteran asserted that he severely hurt his back when his service-connected left knee gave out and caused him to fall to the ground.

First, this evidence is new in that it was not previously of record.  Moreover, as the evidence shows a current disability, the Board finds that it relates to an unestablished fact necessary to substantiate his claim.  Further, as its credibility is presumed, the October 2006 statement raises a reasonable possibility of substantiating his claim.  Justus, 3 Vet. App. at 513.  The Board also notes that in a recent case, the Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For these reasons, the Board finds that the additional evidence received since June 2003 warrants a reopening of the Veteran's claim of entitlement to service connection for a back disability, to include as secondary to service-connected left knee disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a back disability, to include as secondary to service-connected left knee disability, is reopened.


REMAND

The Veteran primarily contends that his back disability was aggravated due to a fall at work when his service-connected left knee gave out.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

VA treatment records and private treatment records demonstrate that the Veteran has consistently complained of low back pain since January 2003.  In addition, the medical evidence of record shows that the Veteran has had multiple diagnoses of a back disability during the pendency of this appeal, including degenerative disc disease and lumbar spondylosis.  An October 2006 worker's compensation record from the State Insurance Fund Corporation of the Government of Puerto Rico shows the Veteran fell down at work and hurt his back.  Various written statements reveal that the Veteran asserts this fall occurred when his service-connected left knee gave out.  

The Board concludes that because there might be outstanding records pertinent to the Veteran's claim, a remand is necessary to obtain these records.  First, the Board finds a remand is necessary to attempt to obtain any further information regarding the Veteran's work injury, to include any records demonstrating the receipt of worker's compensation or disability benefits through the State Insurance Fund Corporation.  In addition, a March 2007 VA examination indicates that the Veteran was applying for benefits from the Social Security Administration (SSA) as he was unable to work due to his back injury.  The Court has held that, where VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA records.   See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).      

The Board concludes that a remand is also necessary for a VA opinion as there is evidence of a current disability and an indication that the current disability may be related to the Veteran's service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and request a copy of any decision regarding disability benefits as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

2. With the Veteran's assistance, obtain any outstanding records from the State Insurance Fund Corporation, as well as any outstanding private treatment records, and associate them with the claims file.  Any negative response should be recorded and maintained in the record.

3. Associate all VA records dated from September 2009 to the present with the claims file.  

4. After the foregoing development has been completed, schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of his back disability, to include as secondary to his service-connected left knee disability.  Both the paper claims file and any relevant medical records contained in Virtual VA should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Any tests and studies deemed helpful by the examiner should be conducted.

The examiner should opine as to the relationship, if any, between the Veteran's back disability and his service-connected left knee disability.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a back disability was either (a) proximately caused by or (b) proximately aggravated by the Veteran's service-connected left knee disability.  In providing the rationale, the examiner should refer directly to the Veteran's credible and competent reports that his back pain worsened when his left knee gave out at work and caused him to fall on his left side.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5. When the development requested has been completed, the claim for entitlement to service connection for a back disability, to include as secondary to service-connected left knee disability, should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


